Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/7/2022, with respect to the previous objections to the drawings have been fully considered and are persuasive.  Applicant has submitted a replacement Figure 1 which appears to obviate the issues.  The previous objection to the drawings has been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/7/2022, with respect to the previous objections to the specification have been fully considered and are persuasive.  Applicant has amended the specification which has obviated the issues except where indicated in the action below (see specification objection).  Examiner has entered the amendment as it largely addresses the issues.  The previous objections to the specification (except where indicated below) has been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/7/2022, with respect to the previous objection to claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issues.  The previous objection to claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/7/2022, with respect to the previous 112(b) rejections of claims 1-2, 4, 7-9 have been fully considered and are persuasive.  Applicant has canceled claim 8 and amended the other claims to obviate the issues.  Examiner also refers below to the Examiner’s Comment pertaining to predetermined percentages and Celsius.  The previous 112(b) rejections of claims 1-2, 4, 7-9 have been withdrawn. 

Examiner’s Comment
Applicant is claiming predetermined percentage with regards to degrees Celsius.  Examiner notes that while Celsius is not absolute, Examiner considers Applicant is specifically applying this in the context of positive Celsius temperature values.    

Specification
The disclosure is objected to because of the following informalities: Applicant amended the specification but still needs additional rephrasing on the section indicated at page 9, lines 11-13 (e.g. instead of “turning on 101 the heating element”, this should be “(101) turning on the heating element”).  
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  on line 6, add a comma after “controller”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites “less than or equal to 90%”.  Examiner did not identify support for “less than” portion of this limitation.  Examiner requires evidence of support for this limitation or for this to be removed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7, & 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in order to determine”.  Examiner considers this must be clarified, as “in order to” makes it ambiguous as to whether the “determining” is actually required.  If Applicant intends for there to be a “determining” step, this must be more positively recited (e.g. rephrasing, such as “and determining”).  For examination purposes, Examiner interprets Applicant intended for the “determining” to be a required step of the claimed method.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linneman (EP 1970480).  Examiner has provided a machine translation of Linneman.  
Linneman teaches a method for operating a washing machine comprising:

For Claim 1: 
A method for removing a deposition of scale on a heating element arranged to heat a liquid in a heating space of a household appliance, the method comprises: 
(a) turning on, by a controller, the heating element and heating the liquid in the heating space (see Figures 1, 4-7, control device 5, refer to powering on of radiator. machine translation, [0023], [0026]-[0028]), 
(b) monitoring, during step (a) by the controller a temperature (TB) of the heating element during heating of the liquid in order to determine a first temperature value (Tv1) of the heating element and/or a first time period (tp1) during heating of the liquid (see Figures 4-6, radiator temperature TH, liquid temperature TL, refer to TH reaching points THV & THExt.  machine translation, [0026]-[0028]), 
(c) turning off, by the controller, the heating element (see Figures 4-6, refer to powering off), and 
(d) turning on, by the controller, the heating element at a second temperature value (Tv2) of the heating element and reheating the liquid in the heating space until temperature of the heating element reaches a third temperature value (Tv3) related to said Tv1 and/or until a second time period (tp2) related to said tp1 is reached (see Figures 4-6, refer to second powering on and refer to any value approaching second TH peak), 
wherein said Tv3 of the heating element is a first predetermined percentage less than 100% of said Tv1 of the heating element with respect to a magnitude of said Tv1 in degrees Celsius, and/or said tp2 is a second predetermined percentage less than 100% of a time elapsed for the temperature to increase from Tv2 to Tv1 during step (a) (refer above).  

For Claim 2: 
The method according to claim 1, wherein said Tv1 of the heating element corresponds to a boiling temperature of the liquid in degrees Celsius, and said tp1 is a time required to reach said boiling temperature of the liquid (see Figures 4-6, THV.   machine translation, [0026]-[0028]).  THV is 105° C. This exceeds the boiling point of water and would “correspond” with a boiling temperature of the liquid.  If Applicant intends to mean this sufficiently heats the surrounding liquid to boil the liquid, Examiner requires further clarification and/or rephrasing from “corresponds”.  

For Claim 4: 
The method according to claim 1, further comprising: repeating said steps (b) and (c) at least once (see Figure 7, refer to repetition/additional cycle).  

For Claim 5:
The method according to claim 1, further comprising obtaining a start temperature (T0) of the heating element before turning on the heating element (see Figures 4-6, refer to TH during the first period before power is activated).  

For Claim 7:
The method according to claim 1, wherein said first predetermined percentage and said second predetermined percentage each is less than or equal to 90% (refer to 112(b) rejection regarding percentage.  see Figures 4-6, refer to values approaching second TH peak).  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Linneman (EP 1970480).
Linnemann teahes claim 1.
Linnemann also appears to teach the following:

For Claim 10:
The method according to claim 1, further comprising removing the liquid from said heating space (see Figures 4-7, TL.  refer to water additions of Figure 7).  While Linnemann is not explicit to any discharge/drain step, Examiner considers this step would inherently be taking place so that used wash water can be replaced with fresh water.  Additionally, Linneman’s Figure 7 shows water addition, which would require water removal of the prior iterations.  

If challenged, Examiner takes official notice drain steps are conventional in the art for removing used wash water for further rinsing steps or future wash cycles (see MPEP 2144.03, Reliance on Common Knowledge in the Art or "Well Known" Prior Art).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718